Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1310
                     Lower Tribunal No. F92-27566C
                          ________________


                            Angelo Stripling,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Angelo Stripling, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and EMAS and HENDON, JJ.

     PER CURIAM.

     Affirmed.